Exhibit 3.1 March 8, 2012 FLORIDA DEPARTMENT OF STATE Division of Corporations CHINA TELETECH HOLDING, INC. 11TH FLOOR, AIE BUILDING 33 CONNAUGHT ROAD CENTRL HONG KONG, HK Re: Document Number P99000028316 The Articles of Amendment to the Articles of Incorporation of GUANGZHOU GLOBAL TELECOM, INC. which changed its name to CHINA TELETECH HOLDING, INC., a Florida corporation, were filed on March 8, 2012. This document was electronically received and filed under FAX audit number H12000060933. Should you have any questions regarding this matter, please telephone (850) 245-6050, the Amendment Filing Section. Carol Mustain Regulatory Specialist II Division of Corporations Letter Number: 912A00008774 P.O BOX 6327 — Tallahassee, Flonda 32314 Articles of Amendment to Articles of Incorporation of (Name of Corporation as currently filed with the Florida Dept. of State) Guangzhou Global Telecom, Inc. (Document Number of Corporation (if known) Pursuant to the provisions of section 607.1006, Florida Statutes, this Florida Profit Corporation adopts the following amendments) to its Articles of Incorporation: A. If amending name, enter the new name of the corporation: China Teletech Holding, Inc. The new name must be distinguishable and contain the word "corporation," "company," or "incorporated" or the abbreviation "Corp.," "Inc.," or Co.," or the designation "Corp," "Inc," or "Co". A professional corporation name must contain the word "chartered," "professional association," or the abbreviation "P.A." B.
